DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2021 has been entered.

Response to Amendment
Claim(s) 2, 7-10, 25, 26 is/are pending in this instant application. Claim(s) 7 is/are amended. Claim(s) 1. 3-6, 11-24 is/are cancelled. Claim(s) 25, 26 is/are newly added.

Allowable Subject Matter

Claims 2, 7-10, 25, 26 (renumbered as 1-7) are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 2 was allowed before in the Office Action of 3/17/2021.

Regarding claim 25, in the closest prior art Nagishi (US 20170353679) discloses an image capturing apparatus (camera of fig. 1) comprising: 
an image sensor (imaging element 102, fig. 1, ¶0029-0030), 
the image sensor including a pixel region having a plurality of microlenses arranged in a matrix and a plurality of photoelectric conversion portions provided for each of the microlenses (image sensor 102 including a pixel region 202 [see fig. 2] having a plurality of microlenses 210 arranged in a matrix [see figs. 2, 3b] and a plurality of photoelectric conversion portions PDs 301L and 301R [see fig. 3a] provided for each of the microlenses 210, figs. 1-3, ¶0042-0045), 
a plurality of amplifiers that can amplify signals output from the pixel region using a plurality of different gains including at least a first gain (As another method, there is a method of differently setting a degree of amplification of an amplification process using an amplifier in the column signal processing circuit 204. For example, degrees of amplification are separately set in the column signal processing circuits 204 for outputs of the image pixel A and the image pixel B. In this case, in the Nth row and the (N+1)th row, a first degree of amplification is set in the image pixel A and a second degree of amplification that is greater than the first degree of amplification is set in the image pixel B. Then, the degree of amplification of the amplification process is set to be different every two rows. In other words, in the (N+2)th row and the (N+3)th row, the second degree of amplification is set in the image pixel A and a third degree of amplification that is greater than the second degree of amplification is set in the image pixel B. Even when the exposure times of the image pixel A and the image pixel B are the same, an output level difference can be generated by setting the degrees of amplification to different values in the image pixel A and the image pixel B – ¶0058 - 0060),
and a scanning circuit (203, fig. 2) that scans the pixel region so that a partial signal and an added signal are read out, the partial signal being a signal from some of the plurality of photoelectric conversion portions (According to fig. 7, the timing diagram, after all pixels are reset between time t0-t1, Txa turns on at time t2, Txb is turned on at time t3 and Txc is turned on at time t4. Thus for Nth & (N+1)th row, PD211 outputs signal to column circuit 204 at time t2, when line 613a goes high. A while later PD212 outputs its signal to the column circuit, on top of what was already output from PD 211 before. Thus during time t3, when PD 212 outputs signal, it is understood that an addition of signal from 211 and signal from 212 takes place – thus meeting the limitation. Similar situation is observed for (N+2)th & (N+3)th rows, ¶0071-¶0080), and 
the added signal being a signal obtained by adding the signals from the plurality of photoelectric conversion portions; 

a controller that controls the image sensor (Controller 206 controls the scanning circuit 203, fig. 2, ¶0041);
 
a processor (processor 103, fig. 1, ¶0033) that expands a dynamic range using the added signal amplified using the plurality of different gains (HDR signals are combined using High, intermediate, and low pixel signals according to equation 1-5 of ¶0084-0089 and pixel distribution of fig. 5. Different combination of signals according to equations 1-5, having different gain/amplification factors α, β, γ, δ, β + γ, and 1, 2, and 4; ¶0081-00089); and
For example, because degrees of amplification of amplification processes in column signal processing circuits of a stage subsequent to the adjacent photoelectric conversion units in the first and second columns can be set to the same value, it is possible to share a circuit unit. In the phase difference detection process, the signals of the intermediate output pixels of the image column R of the Nth row and the image column L of the (N+2)th row are used in the first column, and the signals of the intermediate output pixels of the image column L of the Nth row and the image column R of the (N+2)th row are used in the second column. In the HDR processing, three types of output levels of signals in each column are used – ¶0062. Also see ¶0049, 0093), 
wherein the controller controls, in a case where a first mode (Also, a control mode of the imaging element includes a first control mode in which only a focus detection calculation is performed and a second control mode in which a focus detection calculation and HDR processing are performed – ¶0026.) for expanding the dynamic range by the processor and for carrying out the phase difference focus detection by the focus detection circuit using the partial signal and the added signal which are amplified by a plurality of different gains is set, the amplifiers so as to amplify the partial signal and the added signal using the plurality of different gains, (According to fig. 7, the timing diagram, after all pixels are reset between time t0-t1, Txa turns on at time t2, Txb is turned on at time t3 and Txc is turned on at time t4. Thus for Nth & (N+1)th row, PD211 outputs signal to column circuit 204 at time t2, when line 613a goes high. A while later PD212 outputs its signal to the column circuit, on top of what was already output from PD 211 before. Thus during time t3, when PD 212 outputs signal, 

However neither Negishi, nor any other prior arts of record taken alone or in combination reasonably discloses or suggests the limitation of, and controls, in a case where a second mode for not expanding the dynamic range by the processor and for carrying out the phase difference focus detection by the focus detection circuit using the partial signal and the added signal which are amplified by the first gain is set, the amplifiers so as to amplify the partial signal and the added signal using the first gain.

Likewise, regarding claim 27, neither Nigeshi, nor any other prior arts of record taken alone or in combination reasonably discloses or suggests the limitation of, and controls, in a case where a second mode for expanding the dynamic range by the processor and not for carrying out the phase difference focus detection by the focus detection circuit is set, the scanning circuit not to read out the partial signal from the pixel region, and the amplifiers to amplify the added signal using the plurality of different gains (remaining part of the claim is similar to claim 26 as discussed above).

Any of the above-remarks in support of patentability of one claim should not automatically be imputed to any other claim, even if similar terminology is used. Also any of the above-remarks referring to only a portion of a claim should not be understood to base patentability only on that portion or that the element discussed is the only .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467.  The examiner can normally be reached on M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697